 

Exhibit 10.23

EMPLOYMENT AGREEMENT

This Agreement is made and entered into by and between Mimecast North America,
Inc. (the “Company”), a Delaware corporation with its principal place of
business at Waltham, Massachusetts, and Peter Campbell (the “Executive”) as of
June 12, 2015 (the “Effective Date”).

WHEREAS, the Executive has served as the Chief Financial Officer of the
Company’s parent, Mimecast Limited, a company organized under the laws of
England and Wales (the “Parent”), and of the subsidiaries of the Parent
(collectively with the Parent and the Company, the “Group,” and each of them a
“Group Member”) pursuant to a Service Agreement between the Parent and the
Executive dated as of December 22, 2009 (the “Service Agreement”); and

WHEREAS, the Executive and the Company wish to memorialize their agreement that
the Executive shall continue to serve as the Chief Financial Officer of the
Group but shall be employed by the Company.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
Executive and the Company hereby agree:

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers, and the Executive hereby accepts, employment.

2. Term. Subject to earlier termination as hereinafter provided, the Executive’s
employment shall commence on the Effective Date on an “at will” employment
basis, and shall continue until terminated pursuant to Section 5 hereof (the
“Term”).

3. Capacity and Performance.

(a) During the Term, the Executive shall serve as the Chief Financial Officer of
the Group. The Executive shall report to the Board of Directors of the Parent
(the “Board”). In addition, and without further compensation, the Executive
shall serve as a director and/or officer of one or more of the Group Members if
so elected or appointed from time to time.

(b) During the Term, the Executive shall be employed by the Company on a
full-time basis, shall work primarily from the Company’s offices in
Massachusetts and shall perform the duties and responsibilities of his position
and such other duties and responsibilities on behalf of the Group as reasonably
may be designated from time to time by the Board. During the Term, the Executive
shall undertake such business, travel, both domestic and international, as is
necessary for the proper performance of his duties to the Group.

(c) During the Term, the Executive shall devote his full business time and his
best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Company and the Group and to
the discharge of his duties and responsibilities hereunder. The Executive shall
not engage in any other business activity or serve in any industry, trade,
professional, governmental or academic position during the Term of this
Agreement, except as may be expressly approved in advance by the Board in
writing.

 

(d) During the Term, the Executive shall:

(i) Not take any action that would harm the reputation of any Group Member;

(ii) Report to the Board his own material wrongdoing and any material wrongdoing
or proposed material wrongdoing of any employee or director of any Group Member
(whether alone or in concert with any other employee);

(iii) Report to the Board:

(A) the plans of any other senior employee of any Group Member to leave his or
her employment;

(B) the plans of any other senior employee of any other Group Member to compete
with the business of the Group or of any Group Member; or

(C) the misuse by any employee of any Group Member of any Confidential
Information or any Intellectual Property;

(iv) Ensure that he meets the requirements of any regulatory body or any other
entity whose consent or approval is required to enable him to undertake any of
his duties hereunder; and

(v) When requested to do so, fully and promptly give the Board such
explanations, information and assistance as it may require relating to the
transactions and affairs of any Group Member of which the Executive shall have
knowledge or of which the Executive ought to have knowledge.

 

--------------------------------------------------------------------------------

4. Compensation and Benefits. As compensation for all services performed by the
Executive during the Term and subject to the Executive’s performance of his
duties and obligations to the Company and the Group, pursuant to this Agreement
or otherwise, the Company shall provide the Executive with the following
compensation and benefits:

(a) Base Salary. The Company shall pay the Executive a base salary at the rate
of Two Hundred and Eighty -Five Thousand Dollars ($285,000.00) per annum,
payable in accordance with the payroll practices of the Company for its
executives (such base salary, as from time to time adjusted, the “Base Salary”).
The Base Salary shall be reviewed not less than once in each calendar year and
shall be subject to adjustment by the Board, acting in its sole discretion.

(b) Incentive and Bonus Compensation. The Executive shall be eligible to be
considered for a bonus annually during the Term. The amount of the bonus shall
be fifty percent (50%) of Base Salary, based on its assessment, in its
discretion, of the Executive’s performance and that of the Company against
appropriate and reasonably obtainable goals established annually by the
Compensation Committee of the Board after consultation with the Executive (the
“Bonus”). Any Bonus paid to the Executive shall be in addition to the Base
Salary. Any Bonus due to the Executive hereunder will be payable not later than
two and one-half months following the close of the fiscal year for which the
Bonus was earned or as soon as administratively practicable in accordance with
Section 7 of the Agreement.

 

(c) Vacations. During the Term, the Executive shall be entitled to earn vacation
at the rate of twenty-five (25) days per year. The vacation year shall be from
April 1 to March 31. Up to fifteen (15) days’ earned but unused vacation may be
carried forward from one vacation year to the following vacation year, provided
that such carried forward vacation must be used by September 30 of such
following vacation year. The Executive may take vacation at the discretion of
the Board, and not more than two weeks may be taken at any one time without the
prior written consent of the Board, which shall not be unreasonably withheld.
Upon termination of employment, the Executive shall be entitled to receive
payment for the number of days of vacation earned but not used (including any
days carried over from the prior vacation year). Vacation shall otherwise be
governed by the policies of the Company, as in effect from time to time.

(d) Other Benefits. During the Term hereof, the Executive shall be entitled to
participate in any and all Employee Benefit Plans from time to time in effect
for employees of the Company generally, except to the extent any such Employee
Benefit Plan is in a category of benefit otherwise provided to the Executive
(e.g., a severance pay plan). Such participation shall be subject to the terms
of the applicable plan documents and generally applicable Company policies. The
Company may alter, modify, add to or delete its Employee Benefit Plans at any
time as it, in its sole judgment, determines to be appropriate, without recourse
by the Executive. For purposes of this Agreement, “Employee Benefit Plan” shall
have the meaning ascribed to such term in Section 3(3) of ERISA, as amended from
time to time.

(e) Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable business expenses incurred or paid by the Executive in the
performance of his duties and responsibilities hereunder, subject to any maximum
annual limit and other restrictions on such expenses set by the Company and to
such reasonable substantiation and documentation as may be specified by the
Company from time to time. Reimbursement to the Executive for expenses eligible
for reimbursement shall be paid to the Executive not later than thirty (30) days
following the presentation of the required substantiation and documentation.

5. Termination of Employment and Severance Benefits. The Executive’s employment
hereunder shall terminate prior to the expiration of the Term under the
following circumstances:

(a) Death. In the event of the Executive’s death during the Term hereof, the
Executive’s employment hereunder shall immediately and automatically terminate.
In such event, the Company shall pay to the Executive’s designated beneficiary
or, if no beneficiary has been designated by the Executive in writing, to his
estate, (i) any Base Salary earned but not paid during the final payroll period
of the Executive’s employment through the date of termination, (ii) any pro-rata
Bonus earned but not paid during the final payroll period of the Executive’s
employment through the date of termination; (iii) pay for any vacation time
earned but not used through the date of termination, and (iv) any business
expenses incurred by the Executive but un-reimbursed on the date of termination,
provided that such expenses and required substantiation and documentation are
submitted within sixty (60) days of termination, that such expenses are
reimbursable under Company policy and that any such expenses subject to the last
sentence of Section 4(e) shall be paid not later than the deadline specified
therein (all of the foregoing, “Final Compensation”). Any Base Salary, pro-rata
Bonus and accrued vacation payable to the Executive shall be payable on the next
regular Company payroll date following the Executive’s death. The Company shall
have no further obligation to the Executive hereunder.

 

(b) Disability.

(i) The Company may terminate the Executive’s employment hereunder, upon one
hundred twenty (120) days’ notice to the Executive, in the event that the
Executive becomes disabled during his employment hereunder through any illness,
injury, accident or condition of either a physical or psychological nature and,
as a result, is unable to perform substantially all of his duties and
responsibilities hereunder, notwithstanding the provision of any reasonable
accommodation, for ninety (90) days during any period of three hundred and
sixty-five (365) consecutive calendar days. Upon the termination of the
Executive’s employment as a result of disability, the Company shall have no
further obligation to the Executive, other than for Final Compensation, which
shall be paid to the Executive in accordance with Section 5(a).

-2-

--------------------------------------------------------------------------------

(ii) The Board may designate another employee to act in the Executive’s place
during any period of the Executive’s disability or during the notice period
provided in Section 5(b)(i). Notwithstanding any such designation, the Executive
shall continue to receive the Base Salary in accordance with Section 4(a) and
benefits in accordance with Section 4(d), to the extent permitted by the
then-current terms of the applicable benefit plans, until the Executive becomes
eligible for disability income benefits under any disability income plan of the
Company or until the termination of his employment, whichever shall first occur.

(iii) While receiving disability income payments under any disability income
plan of the Company, the Executive shall not be entitled to receive any Base
Salary under Section 4(a) hereof, but shall continue to participate in Company
benefit plans in accordance with Section 4(d) and the terms of such plans, until
the termination of his employment.

(iv) If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform substantially all
of his duties and responsibilities hereunder, the Executive may, and at the
request of the Company shall, submit to a medical examination by a physician
selected by the Company to whom the Executive or his duly appointed guardian, if
any, has no reasonable objection to determine whether the Executive is so
disabled and such determination shall for the purposes of this Agreement be
conclusive of the issue. If such question shall arise and the Executive shall
fail to submit to such medical examination, the Company’s determination of the
issue shall be binding on the Executive.

(c) By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon four (4) months written notice
to the Executive setting forth in reasonable detail the nature of such Cause.
The following, as determined by the Board in its reasonable judgment, shall
constitute Cause for termination:

 

(i) The Executive’s significant failure to perform (other than by reason of
disability), or material negligence in the performance of, his duties and
responsibilities to any Group Member that, if susceptible of cure, is not cured
within thirty (30) days following notice of such failure from the Board;

(ii) Material breach by the Executive of any provision of this Agreement or any
other agreement with any Group Member that, if susceptible of cure, is not cured
within ten (10) days following notice of such breach from the Board;

(iii) Other conduct by the Executive that could reasonably be expected to be
harmful to the business, interests or reputation of any Group Member;

(iv) The Executive’s commission of any criminal offense or any act of dishonesty
or any serious misconduct of any nature, in each case whether during the
performance of his duties or otherwise, that in the opinion of the Board renders
the Executive unfit to continue as an executive of the Group;

(v) The Executive’s being disqualified to take part in the management of any
Group Member pursuant to applicable law;

(vi) The Executive’s due to his failure to meet the requirements of, or his
breach of the rules of, any regulatory body whose consent or approval is
required to enable the Executive to undertake all or any of his duties; or

(vii) The Executive’s repeated failure to perform his duties to a standard
satisfactory to the Board after being provided a written warning from the Board
setting forth in reasonable detail the nature of such failure that, if
susceptible of cure, is not cured within ten (10) days following notice of such
failure from the Board.

The Executive’s employment shall terminate hereunder upon the expiration of four
(4) months from the delivery of the notice of termination for Cause described in
this Section 5(c) and the expiration of any applicable cure period without cure
by the Executive. In the event of termination of the Executive pursuant to this
Section 5(c), the Board may elect to waive the period of notice, or any portion
thereof, and, if the Board so elects, the Company will pay the Executive his
Base Salary, pro-rata Bonus and Company-paid medical and dental benefits for the
period so waived as part of his Final Compensation. Upon the termination of the
Executive’s employment for Cause, Final Compensation shall be paid to the
Executive in accordance with Section 5(a). In addition to Final Compensation and
provided that no benefits are payable to the Executive under a separate
severance agreement as a result of such termination, the Company shall continue
to pay the Executive the Base Salary, pro-rata Bonus and Company-paid medical
and dental benefits until the expiration of six (6) months following the date of
termination (the “Severance”). Any such Severance payout shall be inclusive of
any payment in lieu of notice due to Executive as provided above. Any obligation
of the Company to provide the Severance is conditioned, however, on the
execution and delivery to the Company by the Executive of a timely and effective
release of claims in the form provided by the Company by the deadline specified
therein, all of which (including the lapse of any period for revoking the
Release of Claims as specified in the Release of Claims) shall have occurred no
later than thirty (30) calendar day following the date of termination (any such
release submitted by such deadline, the “Release of Claims”). Subject to
Section 7 below, any Severance to which the Executive is entitled hereunder
shall be payable in accordance with the normal payroll practices of the Company
for its executives, with the first payment, which shall be retroactive to the
day immediately following the date the Executive’s employment terminated, being
due and payable on the Company’s next regular payday for executives that follows
the expiration of thirty (30) calendar days from the date the Executive’s
employment terminates.

-3-

--------------------------------------------------------------------------------

(d) By the Company Other than for Cause or Disability. The Company may terminate
the Executive’s employment hereunder other than for Cause or disability at any
time upon four (4) months written notice to the Executive. Upon the termination
of the Executive’s employment other than for Cause or disability, the Company
shall provide the Executive with his Final Compensation, which shall be paid to
the Executive in accordance with Section 5(a). In the event of termination of
the Executive pursuant to this Section 5(d), the Board may elect to waive the
period of notice, or any portion thereof, and, if the Board so elects, the
Company will pay the Executive his Base Salary, pro-rata Bonus and Company-paid
medical and dental benefits for the period so waived as part of his Final
Compensation. In addition to Final Compensation and provided that no benefits
are payable to the Executive under a separate severance agreement as a result of
such termination, the Company shall continue to pay the Executive the Severance
(as defined in Section 5(c) above). Any such Severance payout shall be inclusive
of any payment in lieu of notice due to Executive as provided above. Any
obligation of the Company to provide the Severance is conditioned, however, on
the execution and delivery to the Company by the Executive of a timely and
effective release of claims in the form provided by the Company by the deadline
specified therein, all of which (including the lapse of any period for revoking
the Release of Claims as specified in the Release of Claims) shall have occurred
no later than thirty (30) calendar day following the date of termination (any
such release submitted by such deadline, the “Release of Claims”). Subject to
Section 7 below, any Severance to which the Executive is entitled hereunder
shall be payable in accordance with the normal payroll practices of the Company
for its executives, with the first payment, which shall be retroactive to the
day immediately following the date the Executive’s employment terminated, being
due and payable on the Company’s next regular payday for executives that follows
the expiration of thirty (30) calendar days from the date the Executive’s
employment terminates.

(e) By the Executive. The Executive may terminate his employment hereunder at
any time upon one hundred twenty (120) days’ notice to the Company, unless such
termination would violate any obligation of the Executive to the Company under a
separate severance agreement. In the event of termination of the Executive
pursuant to this Section 5(e), the Board may elect to waive the period of
notice, or any portion thereof, and, if the Board so elects, the Company will
pay the Executive his Base Salary for the period so waived as part of his Final
Compensation. Upon the termination of the Executive’s employment by the
Executive, the Company shall have no further obligation to the Executive, other
than for Final Compensation, which shall be paid to the Executive in accordance
with Section 5(a).

(f) In the event the Executive’s employment with the Company is terminated for
any reason, the Executive agrees to tender his resignation from the Board of
Directors and any other board or officer positions held with the Company or its
affiliates, effective no later than the date of termination, or at such other
mutually agreeable time. Nothing in this paragraph shall limit or otherwise
change the at-will nature of the Executive’s employment by the Company.

 

6. Effect of Termination. The provisions of this Section 6 shall apply to any
termination of the Executive’s employment hereunder:

(a) Payment by the Company of Final Compensation and any Severance that may be
due under Section 5 shall constitute the entire obligation of the Company to the
Executive hereunder.

(b) Except for any right of the Executive to continue medical and dental plan
participation in accordance with applicable law, benefits shall terminate
pursuant to the terms of the applicable benefit plans based on the date of
termination of the Executive’s employment without regard to any payment of
Severance or other payment to the Executive following such date of termination.

(c) Provisions of this Agreement shall survive any termination if so provided
herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the obligations of the
Executive under Sections 8, 9 and 10 hereof. The obligation of the Company to
make payments to or on behalf of the Executive under Section 5(d) hereof is
expressly conditioned upon the Executive’s continued full performance of
obligations under Sections 8, 9 and 10 hereof. The Executive recognizes that,
except as expressly provided in Section 5(d), no compensation is earned after
termination of employment.

7. Timing of Payments and Section 409A Compliance. Notwithstanding any provision
to the contrary in this Agreement, if Executive is deemed by the Employer at the
time of Executive’s termination to be a “specified employee” for purposes of
Code Section 409A(a)(2)(B)(i), and if any of the payments upon termination set
forth herein and/or under any other agreement with the Employer are deemed to be
“deferred compensation”, then to the extent delayed commencement of any portion
of such payments is required in order to avoid a prohibited distribution under
Code Section 409A(a)(2)(B)(i) and the related adverse taxation under
Section 409A, such payments shall not be provided to Executive prior to the
earlier of (i) the expiration of the six-month period measured from the Date of
Termination or (ii) such earlier date as permitted under Section 409A without
the imposition of adverse taxation. Upon the first business day following the
expiration of such applicable Code Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this paragraph shall be paid in a lump sum to Executive,
and any remaining payments due shall be paid as otherwise provided herein or in
the applicable agreement. No interest shall be due on any amounts so deferred.

8. Confidential Information.

(a) The Executive acknowledges that the Group Members continually develop
Confidential Information, that the Executive has and will continue to develop
Confidential Information for the Company and other Group Members and that the
Executive has and will continue to learn of Confidential Information during the
course of employment. The Executive will comply with the policies and procedures
of the Company and other Group Members for protecting Confidential Information
and shall not

-4-

--------------------------------------------------------------------------------

disclose to any Person or use, other than as required by applicable law or for
the proper performance of his duties and responsibilities to the Group Members,
any Confidential Information obtained by the Executive incident to his
employment or other association with the Group Members. The Executive
understands that this restriction shall continue to apply after his employment
terminates, regardless of the reason for such termination. The confidentiality
obligation under this Section 8 shall not apply to information which is
generally known or readily available to the public at the time of disclosure or
becomes generally known through no wrongful act on the part of the Executive or
any other Person having an obligation of confidentiality to the Group Members.

(b) All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Group Members and any
copies, in whole or in part, thereof (the “Documents”), whether or not prepared
by the Executive, shall be the sole and exclusive property of the Group Members.
The Executive shall safeguard all Documents and shall surrender to the Company
at the time his employment terminates, or at such earlier time or times as the
Board or its designee may specify, all Documents then in the Executive’s
possession or control.

(c) Upon the termination of the Executive’s employment for any reason, or upon
the request of the Board, the Executive shall permanently delete any
Confidential Information or Document stored on any medium under the Executive’s
control and disclose any and all passwords necessary or desirable to access
information of any kind stored on the information systems of the Company or any
other Group Member.

9. Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property to the Company. The Executive
hereby assigns and agrees to assign to the Company (or as otherwise directed by
the Company) the Executive’s full right, title and interest in and to all
Intellectual Property. The Executive agrees to execute any and all applications
for domestic and foreign patents, copyrights or other proprietary rights and to
do such other acts (including without limitation the execution and delivery of
instruments of further assurance or confirmation) requested by the Company to
assign the Intellectual Property to the Company and to permit the Company to
enforce any patents, copyrights or other proprietary rights to the Intellectual
Property. The Executive will not charge the Company for time spent in complying
with these obligations. All copyrightable works that the Executive creates shall
be considered “work made for hire” and shall, upon creation, be owned
exclusively by the Company.

10. Restricted Activities.

(a) The Executive acknowledges that he is bound by certain obligations to the
Parent and the other Group Members pursuant to Article 17 of the Service
Agreement and that such obligations shall remain in full force and effect in
accordance with their terms during his employment by the Company hereunder (the
“Existing Obligations.”).

(b) In addition to the Existing Obligations, the Executive agrees that the
following restrictions on his activities during and after his employment
hereunder are necessary to protect the good will, Confidential Information,
trade secrets and other legitimate interests of the Group Members:

 

(i) During the Term, the Executive will not undertake any outside activity,
whether or not competitive with the business of any Group Member that could
reasonably give rise to a conflict of interest or otherwise interfere with his
duties and obligations to the Group Members.

(ii) During the Term and for six (6) months after his employment terminates (the
“Restricted Period”), the Executive shall not, directly or indirectly, whether
as owner, partner, investor, consultant, agent, employee, co-venturer or
otherwise, compete with any Group Member within any geographic area in which
such Group Member does business or undertake any planning for any business
competitive with any Group Member. Specifically, but without limiting the
foregoing, the Executive agrees not to engage in any manner in any activity that
is directly or indirectly competitive or potentially competitive with the
business of any Group Member as conducted or under consideration at any time
during the Executive’s employment and further agrees not to work or provide
services, in any capacity, whether as an employee, independent contractor or
otherwise, whether with or without compensation, to any Person who is engaged in
any business that is competitive with the business of any Group Member for which
the Executive has provided services, as conducted or in planning during his
employment. Restricted activity includes without limitation accepting employment
or a consulting position with any Person who is, or at any time within twelve
(12) months prior to termination of the Executive’s employment has been, a
customer of any Group Member. For the purposes of this Section 10, the business
of any Group Member shall include all Products and the Executive’s undertaking
shall encompass all items, products and services that may be used in
substitution for Products. The foregoing, however, shall not prevent the
Executive’s passive ownership of two percent (2%) or less of the equity
securities of any publicly traded company.

(iii) During the Restricted Period, the Executive will not directly or
indirectly (a) solicit or encourage any customer of any Group Member to
terminate or diminish its relationship with them; or (b) seek to persuade any
such customer or prospective customer of any Group Member to conduct with anyone
else any business or activity which such customer or prospective customer
conducts or could conduct with the Company or any Group Member; provided that
these restrictions shall apply (1) only with respect to those Persons who are or
have been a customer of such Group Member at any time within the immediately
preceding twelve (12) month period or whose business has been solicited on
behalf of the Company or any Group Member by any of their officers, employees or
agents within said twelve (12) month period, other than by form letter, blanket
mailing or published advertisement, and (2) only if the Executive has performed
work for such Person, or been introduced to, or otherwise had contact with, such
Person as a result of his employment or other associations with any Group
Member, or has had access to Confidential Information which would assist in the
Executive’s solicitation of such Person.

-5-

--------------------------------------------------------------------------------

(iv) During the Restricted Period, the Executive will not, and will not assist
any other Person to, (a) hire or solicit for hiring any employee of any Group
Member or seek to persuade any employee of any Group Member to discontinue
employment or (b) solicit or encourage any independent contractor providing
services to any Group Member to terminate or diminish its relationship with
them. For the purposes of this Agreement, an “employee” of any Group Member is
any person who was such at any time within the preceding twelve (12) months.

 

11. Enforcement of Covenants. The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon him pursuant to Sections 8, 9 and 10 hereof. The
Executive agrees without reservation that each of the restraints contained
herein is necessary for the reasonable and proper protection of the good will,
Confidential Information, trade secrets and other legitimate interests of the
Group Members; that each and every one of those restraints is reasonable in
respect to subject matter, length of time and geographic area; and that these
restraints, individually or in the aggregate, will not prevent him from
obtaining other suitable employment during the period in which the Executive is
bound by these restraints. The Executive further agrees that he will never
assert, or permit to be asserted on his behalf, in any forum, any position
contrary to the foregoing. The Executive further acknowledges that, were he to
breach any of the covenants contained in Sections 8, 9 or 10 hereof, the damage
to each affected Group Member would be irreparable. The Executive therefore
agrees that each Group Member, in addition to any other remedies available to
it, shall be entitled to preliminary and permanent injunctive relief against any
breach or threatened breach by the Executive of any of said covenants, without
having to post bond and to recover its reasonable attorneys’ fees and costs
incurred in securing such relief. The Executive understands that his position
and/or responsibilities within the Company may change during the course of his
employment. Notwithstanding those possible changes, the Executive understands
and agrees that the provisions of and, in particular, Section 8, 9 and 10
hereof, shall remain in full force and effect. The Executive agrees that the
Restricted Period shall be tolled, and shall not run, during any period of time
in which he is in violation of the terms thereof, in order that the Group
Members shall have all of the agreed-upon temporal protection recited herein.
The parties further agree that, in the event that any provision of Section 8, 9
or 10 hereof shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.

12. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of a third party without such party’s consent.

13. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section and as provided
elsewhere herein. For purposes of this Agreement, the following definitions
apply:

(a) “Confidential Information” means any and all information of any Group
Members that is not generally known by those with whom such Group Member
competes or does business, or with whom such Group Member plans to compete or do
business and any and all information, publicly known in whole or in part or not,
which, if disclosed by any Group Members would assist in competition against
them. Confidential Information includes without limitation such information
relating to (i) the development, research, testing, manufacturing, marketing and
financial activities of the Group Members, (ii) the Products, (iii) the costs,
sources of supply, financial performance and strategic plans of the Group
Members, (iv) the identity and special needs of the customers of the Group
Members and (v) the people and organizations with whom the Group Members have
business relationships and the nature and substance of those relationships.
Confidential Information also includes any information that the any Group Member
has received, or may receive hereafter, belonging to customers or others with
any understanding, express or implied, that the information would not be
disclosed.

(b) “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others, whether or not during normal business hours or on or off Company
premises) during the Executive’s employment that relate to either the Products
or any prospective activity of any Group Member or that make use of Confidential
Information or any of the equipment or facilities of any Group Member.

(c) “Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than the Group Members.

(d) “Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
any Group Member, together with all services provided or planned by any Group
Member, during the Executive’s employment.

14. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

-6-

--------------------------------------------------------------------------------

15. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Executive is transferred to a position with
any of the Group Members or in the event that the Parent or the Company shall
hereafter effect a reorganization, consolidate with, or merge into, any Person
or transfer all or substantially all of its properties or assets to any Person.
This Agreement shall inure to the benefit of and be binding upon the Company and
the Executive, their respective successors, executors, administrators, heirs and
permitted assigns.

16. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

17. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

18. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national or international courier
service or deposited in the United States mail, postage prepaid, registered or
certified, and addressed to the Executive at his last known address on the books
of the Company or, in the case of the Company, at its principal place of
business, attention of the Chair of the Board, or to such other address as
either party may specify by notice to the other actually received.

19. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive’s employment except only the Existing Obligations, any provisions of
the Service Agreement necessary or desirable to enforcement of the Existing
Obligations, and the Executive’s rights and obligations with respect to the
securities of the Parent, all of which shall remain in full force and effect in
accordance with their terms.

20. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.

21. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

22. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

23. Governing Law. This Agreement is made pursuant to and shall be governed by
the laws of the State of Delaware, without regard to its rules regarding
conflict of laws. The parties each irrevocably waive any and all right to trial
by jury in any legal proceeding arising out of or relating to this Agreement.

 

-7-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the Effective Date first above written.

 

THE EXECUTIVE:

 

THE COMPANY

 

 

 

    /s/ Peter Campbell

 

By:

 

/s/ Illegible

 

 

 

 

 

 

 

Title:

 

General Counsel

 

-8-